Duckworth, Chief Justice.
The intervention here raising only legal questions and that the contract involved contravenes the Georgia Constitution (see Peagler v. Ware County Board of Educ., 223 Ga. 734 (157 SE2d 744)), no question involving the constitutionality of a statute or equity is shown to give this court jurisdiction notwithstanding the latest amendment of the Revenue Bond Law (Code Ann. § 87-818; Ga. L. 1966, pp. 48, 50) authorizing appeals under the “procedure provided by law in cases of injunction.” See Dade County v. State of Ga., 201 Ga. 241 (39 SE2d 473).

Transferred to the Court of Appeals.


All the Justices concur.

Albert E. Butler, for appellant.
Arthur K. Bolton, Attorney General, Alfred L. Evans, Jr., Assistant Attorney General, Arthur Howell, Richard A. Allison, King & Spalding, Robert L. Steed, Peyton Hawes, Jr., Foster Memory, Lewis Slaton, Solicitor General, for appellees.